            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 1 of 16



 1 Gary W. Osborne (Bar No. 145734)
   Dominic S. Nesbitt (Bar No. 146590)
 2 OSBORNE & NESBITT LLP
   101 West Broadway, Suite 1330
 3 San Diego, California 92101
   Phone: (619) 557-0343
 4 Fax: (619) 557-0107
   gosborne@onlawllp.com
 5 dnesbitt@onlawllp.com
 6 Attorneys for Plaintiff, STEM, INC.
 7
 8                             UNITED STATES DISTRICT COURT
 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
      STEM, INC.,                               CASE NO. 3:20-cv-02950-CRB
11    a Delaware Corporation,
12                Plaintiff,                    Assigned to Honorable Charles R. Breyer
13    vs.
                                                REPLY IN SUPPORT OF
14                                              PLAINTIFF’S MOTION FOR
      SCOTTSDALE INSURANCE                      PARTIAL SUMMARY JUDGMENT
15    COMPANY, an Ohio Corporation,             REGARDING THE MEASURE OF
                                                DAMAGES SCOTTSDALE OWES
16                Defendant.                    FOR BREACHING ITS DUTY TO
                                                DEFEND
17
                                                Date: August 12, 2021
18                                              Time: 10:00 a.m.
                                                CTRM: 6
19
20
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
              REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                           RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
               Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 2 of 16




 1                                          TABLE OF CONTENTS
 2
     I.      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3
 4 II.       STEM IS NOT AT THIS TIME SEEKING TO ADJUDICATE THE
 5           AMOUNT OF ITS DAMAGES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 6
     III.    HOGAN’S DICTUM WAS RENDERED OBSOLETE BY BUSS. . . . . . . . . . 3
 7
 8 IV.       IT IS LEGALLY IRRELEVANT HOW MUCH STEM HAS INCURRED
             THUS FAR TO DEFEND THE BUZBY LOAN CLAIM . . . . . . . . . . . . . . . . 6
 9
10 V.        MESSERS. RICE, CARRINGTON AND BUZBY ALL FACE
11           POTENTIAL LIABILITY FOR THE LOAN TRANSACTION . . . . . . . . . . . 8

12
     VI.     SCOTTSDALE’S “DISGORGEMENT” ARGUMENT IS IMPROPER
13           AND FLAWED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
14
     VII. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                               RE MEASURE OF DAMAGES - 3:20-cv-02950-CRB

                                                              i
                Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 3 of 16




 1                                         TABLE OF AUTHORITIES
 2
 3
      Federal Cases
 4
   Crist v. Insurance Co. of North America,
 5        529 F. Supp. 601 (D. Utah 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 6 Etchell v. Royal Ins. Co.,
          165 F.R.D. 523 (N.D. Cal. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 7
   KM Strategic Mgmt., LLC v. Am. Cas. Co. of reading, PA
 8        2016 U.S. Dist. LEXIS 98273 (C.D. Cal. July 25, 2016) . . . . . . . . . . . . . 4, 5, 6
 9 MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
        2019 U.S. Dist. LEXIS 180948 (N.D. Cal. Oct. 17, 2019) . . . . . . . . . . . . . . . 11
10
   Safeway Stores v. National
                         th
                               Union Fire Ins. Co.,
11      64 F.3d  1282 (9    Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
12 Thane International, Inc. v. Hartford Fire Ins. Co.,,
         2009 U.S. Dist. LEXIS 13696 (C.D. Cal. Feburary 19, 2009) . . . . . . . . . . . . . 5
13
   Unified Western Grocers,   Inc. v. Twin City Fire Ins. Co.,
14       457 F.3d 1106 (9th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
15
16
      State Cases
17
      Archdale v. American Internat. Specialty Lines Ins. Co.,
18         154 Cal.App.4th 449 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
19 Buss v. Superior Court,
         16 Cal.4th 35 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4
20
   Comunale v. Traders and General Ins. Co.,
21       50 Cal.2d 654 (1958) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
22 Downey Venture v. LMI   Ins. Co.,
         66 Cal. App. 4th 478 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
23
   Hicks v. Clayton,
24       67 Cal.App.3d 251 (1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
25 Hogan v. Midland National Ins. Co.,
        3 Cal. 3d 553 (1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
26
   Lambert v. Commonwealth Land Title Ins. Co.,
27      53 Cal.3d 1072 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
28
                   REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                RE MEASURE OF DAMAGES - 3:20-cv-02950-CRB

                                                              ii
                Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 4 of 16




 1 Montrose Chem. Corp. v. Superior Court,
         6 Cal. 4th 287 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 2
   Scottsdale Ins. Co. v. MV Transp.,
 3       36 Cal. 4th 643 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 4 Southern California Pizza Co., LLC v. Certain Underwriters at Lloyd’s, London,
          40 Cal.App.5th 140 (2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 5
   State v. Pacific Indem. Co.,
 6        63 Cal.App.4th 1535 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 7 Stephen A. Solomon v. Armstrong
         747 A.2d 1098 (Del. Ch. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 8
 9
     Federal Statues
10
     Fed. R. Civ. P. 56(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
11
12
     Local Rules
13
     Civil L.R. 7-9 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
14
15
     Other
16
     California Practice Guide: Insurance Litigation
17         Hon. H. Walter Croskey, et al., (The Rutter Group 2020) . . . . . . . . . . . . . . . . 3
18
19
20
21
22
23
24
25
26
27
28
                    REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 RE MEASURE OF DAMAGES - 3:20-cv-02950-CRB

                                                                   iii
            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 5 of 16



 1                                                I.
 2                                       INTRODUCTION
 3         Scottsdale advances several arguments in opposition to Stem’s motion, but none
 4   have merit. Scottsdale contends first that Stem has not met its burden of “proving its
 5   alleged damages.” However, Stem is not seeking at this time an adjudication of the
 6   amount of the reasonable defense fees and costs it has incurred to defend its three
 7   directors. Instead, as its motion makes clear, Stem seeks only an adjudication of “the
 8   legal measure of damages, in the form of defense fees and costs, that Scottsdale is
 9   obligated to pay for breaching its duty to defend.”
10         Next, relying upon dictum from a case that predates the California Supreme
11   Court’s landmark decision in Buss v. Superior Court, 16 Cal.4th 35 (1997), Scottsdale
12   contends there exists an “exception” to the Buss rule that permits a breaching insurer,
13   such as itself, to allocate defense expenses according to an “undeniable evidence” test.
14   Scottsdale contends it can avail itself of this exception because Stem has not to date
15   incurred any fees and costs defending the Loan Claim. However, not only is it factually
16   incorrect that such defense expenses have not been incurred, it is legally irrelevant
17   because there exists no such “exception” to the Buss rule. In that regard, Scottsdale
18   simply ignores the myriad post-Buss legal authorities cited in Stem’s opening brief, all of
19   which are in accord that a breaching insurer must now pay as damages the entirety of the
20   insured’s reasonable defense expenses in a “mixed” action, including fees and costs
21   incurred to defend non-covered claims.
22         Third, Scottsdale argues that Messrs. Carrington and Rice do not face potential
23   liability with regard to the Loan Claim. However, this is patently incorrect for the
24   reasons explained in Stem’s opening brief. While only Mr. Buzby, who personally
25   extended and was repaid the loan, is accused of “self dealing,” Messrs. Rice and
26   Carrington also face potential liability for breach of fiduciary duty with respect to the
27   loan transaction.
28   ///
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                  1
            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 6 of 16



 1         Finally, under a heading entitled, “There is No Potential for Coverage for the Loan
 2   Claim,” Scottsdale argues it does not owe a duty to defend because the Loan Claim seeks
 3   uninsurable disgorgement. This argument was previously made by Scottsdale in support
 4   of its motion for summary judgment, and it was rejected by this Court.
 5                                                II.
 6                 STEM IS NOT AT THIS TIME SEEKING TO ADJUDICATE
 7                               THE AMOUNT OF ITS DAMAGES
 8         Scottsdale begins with a straw man argument. It contends Stem has “submitted no
 9   evidence proving that it incurred or paid attorney’s fees or costs related to the Loan
10   Claim, let alone reasonable fees and costs.” Scottsdale’s Opposition, p. 5:12-13. Indeed,
11   much of the Declaration of Brand Cooper filed in support of Scottsdale’s opposition is
12   devoted to addressing the “reasonableness” of fees incurred by Stem in the defense of its
13   directors.
14         As Stem’s notice of motion makes clear, however, Stem is not seeking an
15   adjudication of the amount of the reasonable defense expenses it has incurred to date
16   defending its directors. See Stem’s Notice of Motion, p. 2, fn.1 (“To be clear, Stem is
17   not seeking by this motion an adjudication of the specific amount of reasonable attorney
18   fees and costs it has incurred to defend its three directors, its right to prejudgment
19   interest thereon, or its right to any other damages.”) (underscore added).
20         Instead, pursuant to the Court’s June 14, 2021 Order, Stem seeks an adjudication
21   of “the legal measure of damages, in the form of defense fees and costs, that Scottsdale is
22   obligated to pay for breaching its duty to defend.” See Stem’s Memorandum of Points
23   and Authorities, p. 4:7-9; see also Fed. R. Civ. P. 56(a) (a party may move for partial
24   summary judgment on a “part” of a claim or defense).
25   ///
26   ///
27   ///
28   ///
                  REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                               RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                     2
            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 7 of 16



 1                                               III.
 2              HOGAN’S DICTUM WAS RENDERED OBSOLETE BY BUSS
 3         As discussed in Stem’s moving papers, courts and legal commentators are in
 4   agreement that since 1997, following the California Supreme Court’s decision in Buss,
 5   supra, a breaching insurer has no right to allocate, or deduct from the damages it owes,
 6   the cost of defending non-covered claims. The authors of California’s leading treatise on
 7   insurance law are clear and unequivocal in their description of the damages an
 8   insurer owes for breaching its duty to defend:
 9                          H. Damages for Breach of Duty to Defend
10                                              ***
                  Includes defense costs allocable to noncovered claims: The
11                insured may recover its defense costs, including attorney fees
12                allocable to the defense of noncovered claims (because the
                  insurer’s duty to defend extends to all claims if any claim is
13                potentially covered, see ¶ 7:629) unless the insurer can prove
                  such fees were unreasonable or unnecessary.
14
15   Hon. H. Walter Croskey, et al., CALIFORNIA PRACTICE GUIDE: INSURANCE LITIGATION
16   § 7:691.15 (The Rutter Group 2020); see also id. at § 12:652 (“By refusing to provide a
17   defense, the insurer becomes liable for defense costs incurred by the insured allocable to
18   claims not even potentially covered under the policy.”) (italics in original).
19         Contending there exists an “exception” to this rule, Scottsdale points to a fifty-one
20   year old case entitled Hogan v. Midland National Ins. Co., 3 Cal.3d 553 (1970), in which
21   the California Supreme Court stated, in dictum, that an insurer that has breached its duty
22   to defend is tasked with producing “undeniable evidence” of the allocability of defense
23   expenses. Id. at 564. Scottsdale seeks to elevate this outdated dictum from Hogan into
24   an extant rule of California insurance law that would allow insurers – after breaching
25   their duty to defend – to deduct from the damages they owe the fees and costs related
26   solely to defending non-covered claims, provided they can satisfy an “undeniable
27   evidence” standard of proof. Scottsdale also cites two other cases – one of which was
28   decided under Utah law, and both of which pre-date Buss – that it contends “recognized
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                  3
               Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 8 of 16



 1   the exception to the general rule” on allocation. See Scottsdale’s Opposition, p. 6:12-19,
 2   citing Etchell v. Royal Ins. Co.,165 F.R.D. 523 (N.D. Cal. 1996) and Crist v. Insurance
 3   Co. of North America, 529 F.Supp. 601, 605 (D. Utah 1982).
 4          Scottsdale is a day late and a dollar short. Hogan’s dictum – as well as the
 5   decisions in Etchell and Crist – were rendered obsolete by the California Supreme
 6   Court’s 1997 decision in Buss, supra.1 Buss holds that in a “mixed” action, in which
 7   some of the claims are at least potentially covered and others are not, an insurer has a
 8   duty to defend the action “in its entirety.” Id. at 58-59 (italics in original). Accordingly,
 9   as recognized by myriad legal authorities since Buss – including the California Courts of
10   Appeal, federal district courts, and leading commentators on insurance law – an insurer
11   found to have breached its duty to defend owes as damages all reasonable and necessary
12   defense expenses incurred by its insured in a “mixed” action, including expenses
13   allocable to claims not even potentially covered under the policy. See, e.g., KM Strategic
14   Mgmt., LLC v. Am. Cas. Co. of Reading, PA, 2016 U.S. Dist. LEXIS 98273, **20-21
15   (C.D. Cal. July 25, 2016) (“having breached its duty to defend, American Casualty is
16   required, as a matter of law, to pay as damages all reasonable and necessary fees and
17   costs that plaintiffs incurred to defend against [the underlying actions], including any
18   fees and costs related to the defense of claims for which there was not even a potential
19   for coverage.”) (underscore added); see also Archdale v. American Intern. Specialty
20   Lines Ins. Co., 154 Cal.App.4th 449, 469 (2007) (“The theory behind allowing for
21   damages in contract law is that the injured party should receive as nearly as possible the
22   equivalent of the benefits of the contract as he or she would have received, had the
23   performance been rendered as promised.”); Comunale v. Traders & General Ins. Co., 50
24   Cal.2d 654, 660 (1958) (breaching insurer must
25   ///
26
27         1
                 The Court in Buss went out of its way to describe its prior statement in Hogan as
   “dictum and not holding,” whilst also noting that the “undeniable evidence” standard is one
28 “apparently otherwise unknown to the law[.]” Id at 56.
                 REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                              RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                    4
                Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 9 of 16



 1   “compensate the insured for all the detriment caused by the insurer’s breach of the
 2   express and implied obligations of the contract.”) (underscore added).
 3          Notably, Scottsdale’s opposition does not once mention Buss. Scottsdale’s only
 4   substantive response to the on-point legal authorities discussed in Stem’s opening brief is
 5   to argue that two of the cases cited by Stem actually support an allocation to uncovered
 6   claims. Scottsdale’s Opposition, p. 7:3-16. However, the two decisions Scottsdale refers
 7   to, KM Strategic, supra, and Thane International, Inc. v. Hartford Fire Ins. Co., 2009
 8   U.S. Dist. LEXIS 13696 (C.D. Cal. February 19, 2009), hold exactly to the contrary.
 9          In KM Strategic, supra, after rejecting the breaching insurer’s allocation argument,
10   the district court simply noted that its “ruling does not preclude American Casualty from
11   attempting to demonstrate that certain fees and costs incurred by plaintiffs were
12   ‘unreasonable or unnecessary.’” See KM Strategic, supra, 2016 U.S. Dist. LEXIS 98273
13   at *21, fn.5. Likewise here, if the Court were to grant Stem’s motion, this would not
14   preclude Scottsdale from challenging at trial the reasonableness and necessity of the fees
15   Stem has incurred defending its directors. As for Thane, supra, the district court could
16   not have been clearer in rejecting the breaching insurer’s allocation argument. See
17   Thane, supra at *16 (“‘[The insurer’s] argument that its duty to defend should be
18   apportioned with its insured . . . is contrary to California law.’”), quoting State v. Pacific
19   Indem. Co., 63 Cal.App.4th 1535, 1548 (1998).2
20          In short, Scottsdale’s outdated Hogan dictum argument should be rejected.
21   Following the California Supreme Court’s 1997 decision in Buss, a breaching insurer
22   now owes as damages all reasonable and necessary defense expenses incurred by its
23
            2
                    The court in Thane went on to reject the breaching insurers’ argument that they
24 were entitled to “reimbursement.” Id. at 16. The court held the insurers had no such right since
     they “breached their duty to defend their insured, and thus did not incur any expenses in
25 defending the covered (and uncovered) claims in the . . . underlying lawsuit.” Id. After holding
     that the breaching insurers had “no basis” to seek reimbursement, the Court then noted that
26 “even if” the insurers were entitled to reimbursement, they had not met their burden of proof. Id.
     at **16-17 (underscore added). As noted by the court in KM Strategic, supra, far from
27 articulating a “right” to reimbursement, “the court [in Thane] was merely driving a final nail in
     the coffin of the insurer’s allocation argument rather than acknowledging any ‘right’ to offset.”
28 KM Strategic, supra, at 20.
                  REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                               RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                     5
            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 10 of 16



 1   insured in a “mixed” action, including expenses allocable to claims not even potentially
 2   covered under the policy.
 3                                                 IV.
 4         IT IS LEGALLY IRRELEVANT HOW MUCH STEM HAS INCURRED
 5                   THUS FAR TO DEFEND THE BUZBY LOAN CLAIM
 6          Scottsdale asserts that “Stem Has Not Incurred Any Defense Fees and Costs for
 7   the Loan Claim.” Scottsdale Opposition, pp. 5:25 - 7:16. As discussed supra, however,
 8   a breaching insurer in California, such as Scottsdale, owes as damages the entirety of the
 9   defense expenses incurred by its insured in a “mixed” action. See, e.g., KM Strategic,
10   supra. Accordingly, it is legally irrelevant how much Stem has incurred to date to
11   defend its directors against the Loan Claim in the underlying 2017 Shareholder Lawsuit.
12          Although not relevant for purposes of this motion, Stem nonetheless wishes to
13   dispute Scottsdale’s incorrect statement that it “Has Not Incurred Any Defense Fees and
14   Costs for the Loan Claim.” The pleadings in the 2017 Shareholder Lawsuit include a
15   total of five complaints, from the Original Complaint filed on May 12, 2017 to the Fourth
16   Amended Complaint filed on June 30, 2021.3 Declaration of Gary W. Osborne
17   (“Osborne Decl.”), ¶2. Each contains the same allegations regarding the Loan Claim.
18   The Answers filed by Messrs. Buzby, Rice and Carrington assert not only general
19   denials, but also affirmative defenses applicable to the Loan Claim, such as “Lack of
20   Standing,” “Business Judgment Rule,” and “No Breach,” among others. See Rice
21   Answer, attached to the separately-bound exhibits as Exhibit “I,” pp. 0148-151 [Aff.
22   Defs. No. 8, 10, 11, 16 and 17]; Buzby Answer at Exhibit “J,” pp. 0157-160 [Aff. Defs.
23   No. 5, 7 and 17]; and Carrington Answer at Exhibit “K,” pp. 0164-167 [Aff. Defs. No. 5,
24   7 and 17]; Osborne Decl., ¶¶3-5.
25   ///
26   ///
27
           3
                   The underlying pleadings are still not final because the defendants have
28 successfully demurred and/or moved to strike each of the first four.
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                  6
           Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 11 of 16



 1         In addition, the underlying discovery contains the following request for production
 2   of documents which is expressly directed at the Loan Claim:
 3                All DOCUMENTS relating to the alleged loan that Defendant
                  Buzby made to STEM in 2017, referenced in paragraphs 79
 4                through 85 of the COMPLAINT.
 5   Request for Production to Reineccius, dated January 11, 2019, at Exhibit “L,” p. 0176,
 6   Req. No. 27. This request is repeated verbatim, or in substance, in four other discovery
 7   requests. See Subpoena to Berlin at Exhibit “M,” p. 0184, Req. No. 27; Subpoena to
 8   Klingsporn at Exhibit “N,” p. 0192, Req. No. 24; Subpoena to Grimm at Exhibit “O,” p.
 9   0200, Req. No. 24; and Request for Production to Buzby at Exhibit “P,” p. 207, Req. No.
10   15; Osborne Decl., ¶¶6-10.
11         Scottsdale also ignores general tasks necessarily performed by the three directors’
12   defense counsel – such as, for example, reviewing and analyzing the underlying
13   complaints, drafting answers, evaluating damages and liability, drafting discovery, and
14   attending to mediation – which would encompass all claims asserted against the directors
15   in the underlying litigation. Osborne Decl, ¶11.
16         And finally, the 2017 Shareholder Lawsuit is ongoing, and consequently
17   Scottsdale’s duty to defend is still ongoing. See Lambert v. Commonwealth Land Title
18   Ins. Co., 53 Cal.3d 1072, 1077 (1991) (“The duty [to defend] commences upon tender of
19   the defense, and continues until the underlying lawsuit is concluded.”). Scottsdale does
20   not know – and nor for that matter does Stem – to what extent the underlying plaintiffs
21   will focus their attention on the Loan Claim, and how much Stem will ultimately be
22   forced to incur defending its directors against this claim.
23         In sum, Scottsdale’s assertion that “Stem Has Not Incurred Any Defense Fees and
24   Costs for the Loan Claim” is both legally irrelevant and factually incorrect. It also
25   ignores the fact that the underlying 2017 Shareholder Lawsuit is still ongoing.
26   ///
27   ///
28   ///
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                  7
            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 12 of 16



 1                                                  V.
 2         MESSRS. RICE, CARRINGTON AND BUZBY ALL FACE POTENTIAL
 3                       LIABILITY FOR THE LOAN TRANSACTION
 4          Scottsdale argues that Messrs. Rice and Carrington do not face potential liability
 5   with regard to the Loan Claim because the original underlying complaint does not
 6   expressly allege that (1) they were “involved” in the loan transaction, (2) they earned any
 7   “ill-gotten gain” from the transaction, or (3) they breached any “fiduciary duty” in
 8   connection with the transaction. See Scottsdale’s Opposition, p. 7:24-27.
 9          As for whether Messrs. Rice and Carrington were “involved” in the loan
10   transaction between Stem and Mr. Buzby – which was a loan made by Mr. Buzby to help
11   the company secure an important contract with Southern California Edison4 – it may be
12   fairly inferred that as directors of Stem they were aware of the loan and its terms.
13   Indeed, Mr. Carrington’s name appears on the loan documentation.5 See Scottsdale Ins.
14   Co. v. MV Transp., 36 Cal.4th 643, 655 (2005) (“If any facts stated or fairly inferable in
15   the complaint, or otherwise known or discovered by the insurer, suggest a claim
16   potentially covered by the policy, the insurer’s duty to defend arises and is not
17   extinguished until the insurer negates all facts suggesting potential coverage.”).
18          Scottsdale states “[t]here is no allegation of any ill-gotten gain on the part of Rice
19   or Carrington.” See Scottsdale’s Opposition, p. 7:25-26. This, however, is unsurprising.
20   Neither of them personally extended the loan. Only Mr. Buzby did, and it is he that is
21   accused of “self dealing” in the original underlying complaint. See Stephen A. Solomon
22   v. Armstrong, 747 A.2d 1098, 1113 n.36 (Del. Ch. 1999) (“Self-dealing claims may
23   properly be seen as a subset of breach of loyalty claims.”). For their part, Messrs. Rice
24
25          4
                  See the Court’s Order dated May 3, 2021 at Exhibit “C,” p. 0054:5-11.
26          5
                  Scottsdale attached as Exhibit JJ to its motion for summary judgment a document
   which it identified as “Buzby’s Promissory Note.” This document contains not only the
27 signature of David Buzby, but also the signature of John Carrington. See Scottsdale Appendix
   of Exhibits, attached as Exhibit “Q,” p. 0213; Scottsdale Exhibit “JJ,” attached as Exhibit “R,” p.
28 0217; Osborne Decl., ¶¶12-13.
                REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                             RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                   8
            Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 13 of 16



 1   and Carrington are more broadly accused in paragraph 85 of the original underlying
 2   complaint of being “conflicted,” and not comprising an “independent board,” with
 3   respect to “each act and omission described herein [i.e., in the underlying complaint][.]”
 4   This allegation potentially encompasses the loan transaction which is described earlier at
 5   paragraph 79 of the underlying complaint.
 6         Scottsdale’s contention that Messrs. Rice and Carrington are not personally
 7   accused of breaching their “fiduciary duty” in connection with the loan transaction is
 8   incorrect. As discussed in Stem’s motion, the original underlying complaint at paragraph
 9   94 expressly incorporates into the Count for Breach of Fiduciary Duty “the allegations
10   stated in the preceding paragraphs of this Complaint as if fully set forth herein.” Exh.
11   “A,” p. 0016, ¶94. This includes paragraph 79’s allegations concerning Stem’s loan
12   transaction with Mr. Buzby, as well as paragraph 85’s allegations that the board was
13   “conflicted” and did not comprise an “independent board” with respect to “each act and
14   omission described herein.” It is then alleged that Messrs. Rice, Carrington and Buzby
15   breached their fiduciary duties of loyalty, care and good faith resulting in the plaintiffs
16   suffering damages in an amount to be determined at trial.
17         At a very minimum there exists a potential – i.e., a “conceivable” theory – that
18   Messrs. Rice and Carrington (along with Mr. Buzby) all face liability for the Loan Claim
19   in the 2017 Shareholder Lawsuit. See Montrose Chem. Corp. v. Superior Court, 6
20   Cal.4th 287, 300 (1993) (duty to defend will only be excused if a claim “can by no
21   conceivable theory raise a single issue which could bring it within the policy coverage.”
22   [citation and internal quotes omitted]) (italics in original).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                  9
             Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 14 of 16



 1                                                VI.
 2                   SCOTTSDALE’S “DISGORGEMENT” ARGUMENT
 3                                IS IMPROPER AND FLAWED
 4           Scottsdale’s final argument, made under a heading entitled, “There is No Potential
 5   for Coverage for the Loan Claim,” is that it does not owe a duty to defend the Loan
 6   Claim because it seeks uninsurable disgorgement. See Scottsdale’s Opposition, pp. 8:8 -
 7   10:3.
 8           Scottsdale previously made the uninsurable “Loss” argument in support of its
 9   summary judgment motion. See Scottsdale Motion for Summary Judgment, pp. 19:23 -
10   20:20. The Court rejected the argument, noting that “[b]ecause Scottsdale has not
11   explained why other losses like attorneys’ fees, costs, and damages are excluded from
12   the definition of ‘Loss,’ Scottsdale’s argument fails to establish that the general coverage
13   provision does not apply.” See Stem’s Exhibit “C,” p. 0068, fn.7.
14           On June 7, 2021, Scottsdale filed a motion for administrative relief seeking leave
15   to file a second motion for summary judgment “concerning whether the Buzby Loan
16   Claim alleges a Loss as that term is defined by the Policy.” See Scottsdale’s Motion for
17   Administrative Relief at Exhibit “S,” pp. 0220:9-221:18. The Court denied Scottsdale
18   leave to file such a motion, i.e., one re-addressing potential coverage for the Buzby Loan
19   Claim, on the ground that Scottsdale “should have moved for reconsideration.” See
20   Stem’s Exhibit “F,” p. 0089:22-28. The Court also stated that if Scottsdale’s aim is to
21   “present new arguments relevant to that issue, then [it] should have presented those
22   arguments before.” Id.
23           Undeterred, Scottsdale has included in its opposition to Stem’s motion – a motion
24   which concerns the legal measure of Stem’s damages – a section re-arguing to this Court
25   why it believes the Buzby Loan is not potentially covered in the first instance. By so
26   doing, Scottsdale essentially seeks to accomplish what it is has been barred from doing
27   on its own motion, and what it has failed to do in a motion for reconsideration, i.e.,
28   present arguments why this Court should reconsider its May 3, 2021 Order regarding the
                REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                             RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                  10
           Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 15 of 16



 1   duty to defend. This amounts to a disregard of Civil L.R. 7-9, as well as this Court’s
 2   prior order denying Scottsdale’s administrative motion. See MLC Intellectual Prop.,
 3   LLC v. Micron Tech., Inc., 2019 U.S. Dist. LEXIS 180948, *3 (N.D. Cal. Oct. 17, 2019)
 4   (finding plaintiff’s opposition to defendant’s motion for summary judgment was a
 5   “disguised and improper” motion for reconsideration.).
 6         Besides being improper, Scottsdale’s argument is also flawed. Scottsdale presents
 7   no evidence that the only remedy the underlying shareholder plaintiffs are seeking in
 8   connection with the Buzby Loan Claim is disgorgement. Moreover, even if the
 9   underlying shareholder plaintiffs were to seek a disgorgement remedy, which remains to
10   be seen since the underlying 2017 Shareholder Lawsuit is still ongoing with no trial date
11   set, Stem’s directors are also facing both actual and potential liability for other items of
12   “Loss” such as defense expenses, damages, plaintiffs’ attorney fees and costs. See
13   Stem’s Exhibit “A,” p. 0019-20 [Prayer For Relief]; see also Hicks v. Clayton, 67
14   Cal.App.3d 251, 264 (1977) (“Where a breach of fiduciary duty occurs, a variety of
15   equitable remedies are available, including imposition of a constructive trust, rescission,
16   and restitution, as well as incidental damages.”) (underscore added)
17         These are items of “Loss” covered by Scottsdale’s policy, and insurable under
18   California law. See Scottsdale’s 2016-2017 Policy, Stem Exhibit “G,” p. 0103 (defining
19   “Loss” to include, inter alia, “damages,” and “Costs, Charges and Expenses”); see also
20   Safeway Stores v. National Union Fire Ins. Co., 64 F.3d 1282, 1286-87 (9th Cir. 1995)
21   (affirming that payment of plaintiffs’ attorneys fees, as well as the insured’s defense
22   costs, were covered by D&O policy); Southern California Pizza Co., LLC v. Certain
23   Underwriters at Lloyd’s, London, 40 Cal.App.5th 140, 154 (2019) (holding that the
24   insured’s “defense costs” are themselves covered losses since they are expressly included
25   in the policy’s definition of “loss”); Downey Venture v. LMI Ins. Co., 66 Cal.App.4th
26   478, 508 (1998) (“Obviously, the public policy concerns applicable to an insurer’s
27   indemnification do not extend to the provision of a defense.”).
28   ///
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                 11
           Case 3:20-cv-02950-CRB Document 60 Filed 07/29/21 Page 16 of 16



 1         Stem’s directors plainly face potential liability for items of “Loss” covered by
 2   Scottsdale’s policy, and insurable under California law. See Unified Western Grocers,
 3   Inc. v. Twin City Fire Ins. Co., 457 F.3d 1106, 1115 (9th Cir. 2006) (D&O insurer’s
 4   restitution argument rejected because the “allegations and asserted claims in the
 5   Underlying Complaint do not necessarily restrict all potential recovery to restitution.”).
 6         For the reasons stated, Scottsdale’s “disgorgement” argument is both improper and
 7   fundamentally flawed, and so should be rejected.
 8                                               VII.
 9                                         CONCLUSION
10         In sum, judges and commentators agree that after the Buss decision an insured is
11   owed the entirety of the reasonable and necessary defense costs it was forced to incur as
12   a consequence of its insurer’s breach of the duty to defend. Moreover, having denied
13   coverage, paid nothing, and failed to reserve a reimbursement right, a breaching insurer
14   possesses no right of reimbursement. If it had such a right, it would, anomalously, be in
15   a better position than a defending insurer which failed to reserve its rights, leading to an
16   absurd and unfair result, something the law does not countenance.
17         For the reasons set forth in Stem’s opening brief, and herein, Scottsdale’s
18   arguments should be rejected. Stem respectfully submits that its motion for partial
19   summary judgment regarding the legal measure of damages Scottsdale owes for
20   breaching its duty to defend should be granted.
21   DATED: July 29, 2021                    OSBORNE & NESBITT LLP
22
23                                           By: /s/Gary W. Osborne
                                                    Gary W. Osborne
24                                                  Attorney for Plaintiff, STEM, INC.
25
26
27
28
               REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                            RE MEASURE OF DAMAGES – 3:20-cv-02950-CRB
                                                 12
